Citation Nr: 1104563	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD), as secondary to service-connected low back and neck 
disabilities.
	

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 until November 
1975.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, Florida, which denied the above-referenced claim.

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  In light of the foregoing, the Veteran's claims 
for depression and PTSD have been recharacterized as shown on the 
title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran claims that he is entitled to service 
connection for his currently diagnosed psychiatric disorder.  In 
his April 2008 VA Form 9, he asserted that he was injured while 
on active duty during a parachute jump.  He essentially asserted 
that his current psychiatric disorder is related to this incident 
and to the resulting injuries he incurred.  

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection is also provided for a disability which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen.  71 Fed. Reg. 52, 
744-52, 747 (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In a May 2010 rating decision, the Veteran was granted service 
connection for low back and neck disabilities, which were both 
determined to be related to injuries reportedly sustained during 
an in-service parachute jump.

A review of the medical evidence reflects that the Veteran has 
been diagnosed with multiple psychiatric conditions.  The 
Veteran's VA medical records generally indicate that he was first 
diagnosed with depression in 2006 following the death of his 
daughter.  See August 2009 VA psychiatric outpatient note.  VA 
treatment records dated in April 2007 reveal that the Veteran was 
treated for depression following a suicide attempt, which was 
prompted by constant back pain compounded by a heightened 
emotional state after the death of his daughter and mother.  He 
reported having suicidal ideations in May 2007 due to abdominal 
pain and financial stressors.  In October 2009, he presented with 
depression, secondary to chronic pain; at that time he reported 
having chronic pain in his neck and back.  A February 2010 VA 
treatment record shows a diagnosis of PTSD; however, the medical 
basis of the diagnosis is unclear, as it does not appear to be 
associated with a psychiatric examination.   

While the medical records reflect that the Veteran has been 
diagnosed with multiple psychiatric disorders, it is unclear from 
the medical evidence of record clear as to the Veteran's specific 
psychiatric diagnoses- namely whether the Veteran's currently 
has depression or any other psychiatric conditions.  
Additionally, the record is unclear as to whether any diagnosed 
psychiatric condition is related to his military service or to 
his service-connected low back and neck injury disabilities.  To 
date, the Veteran has not been afforded a VA examination to 
ascertain the nature of his claimed psychiatric disorder.  Given 
the numerous uncertainties found in the medical records, the 
Board determines that the Veteran should be provided with a VA 
examination to determine if any currently diagnosed psychiatric 
disorder is related to a service-connected disability or is 
otherwise related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 
3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be associated 
with in-service injuries for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of any psychological 
disorder(s).  The entire claims file and a 
copy of this Remand must be made available to 
and reviewed by the examiner prior to 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail. 

The examiner shall to identify all 
psychological disorders found to be present.  
For any and all current diagnoses made, the 
examiner shall opine whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that any of the diagnosed 
disorders is the result of the  service-
connected disability or is otherwise related 
to the Veteran's military service, to include 
the reported in-service parachute jump 
incident.

The examiner shall also address whether it is 
at least as likely as not that any current 
psychiatric disorder found is aggravated by 
any of the Veteran's service-connected 
disabilities.  If aggravation is found, the 
examiner should identify the baseline level of 
severity of the psychiatric disorder, pointing 
to medical evidence before the onset of 
aggravation or the earliest medical evidence 
created at any time between the onset of 
aggravation and the current level of severity.  
In addressing the aggravation question, the 
examiner should also identify any impairment 
which is due to the natural progression of the 
disease.  

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be rendered.

2.  The RO/AMC should then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further 
adjudication of the Veteran's claim.

3.  After undertaking the above tasks and any 
additional development deemed appropriate, 
the RO shall readjudicate the Veteran's 
claim.  If the determination remains adverse 
to the Veteran, he and his representative 
shall be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  Thereafter, 
if indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



